November 6, 1912. The opinion of the Court was delivered by *Page 149 
There was a former appeal in this case which is reported in 88 S.C. 31, 70 S.E. 403. This Court granted a new trial. Thereafter the defendant amended its answer, by order of the Circuit Court. On the second trial in the Circuit Court, the jury rendered a verdict in favor of the plaintiffs, and the defendant appealed upon numerous exceptions. A statement of the facts appears in the opinion rendered by the Court, on the former hearing.
The rulings of this Court on the former hearing, dispose of all the questions raised by the present appeal.
The argument of the appellants' attorneys, is practically a review of those rulings. But they are not reviewable, as they are res adjudicata. Jones v. Ry., 65 S.C. 410,43 S.E. 884; Brown v. Tel. Co., 92 S.C. 354.
Affirmed.
MR. JUSTICE WOODS dissents.